DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Election/Restrictions
2.	Applicant’s response filed on 1/4/2021 to the restriction requirement dated 11/4/2020 has been received.  Applicant’s replacement of previously presented claims 18-43 with new claims 44-64 has rendered the restriction requirement moot.
3.	Claims 44-64 are pending and currently under examination.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 44-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1).	Claim 44 recites “isolating the oligonucleotide having the predefined sequence” (emphasis provided) in step c.  However, since there are multiple oligonucleotides having predefined sequences (i.e., “at least one plurality of oligonucleotides [having predefined internal sequences], each oligonucleotide of each plurality of oligonucleotides having a different length and each oligonucleotide having a predefined multiple oligonucleotides having predefined sequences should be isolated in step c.  Claims 45-54, each of which depends from claim 44, are also rejected for the same reason.
(2).	Claim 47, dependent from claim 45 which further depends from claim 44, recites “…prior to or after exposing the plurality of amplified oligonucleotides to a restriction enzyme under conditions suitable to promote digestion” (emphasis provided) in lines 2-3.  However, neither claim 45 nor claim 44 recites a step of “exposing the plurality of amplified oligonucleotides to a restriction enzyme under conditions suitable to promote digestion”.  Since claim 46 recites a step of “exposing the plurality of amplified oligonucleotides to a restriction enzyme under conditions suitable to promote digestion”, claim 47 may be amended to depend from claim 46 (instead of claim 45) to overcome this rejection.
(3).	Claim 54 recites the limitation “the oligonucleotides isolated from step c” in lines 1-2 (emphasis provided).  There is insufficient antecedent basis for this limitation in the claim because a single oligonucleotide (i.e., “the oligonucleotide having the predefined sequence”), rather than a plurality of oligonucleotides, is isolated in step c.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



7.	Claims 44-51 and 53-58 are rejected under pre-AIA  35 U.S.C. 102(a) and 102(e) as being anticipated by Jacobson et al. (WO 2013/032850 A2).
The applied reference has a common applicant and a common joint inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Regarding claim 44
Jacobson et al. teach, throughout the whole document, a method for generating an oligonucleotide having a predefined sequence, the method comprising: a. designing at least one plurality of oligonucleotides, each oligonucleotide of each plurality of oligonucleotides having a different length (see paragraph [0025]: “…different oligonucleotides may be designed to have different lengths.”) and each oligonucleotide having a predefined internal sequence (e.g., “payload” sequence or any portion thereof), a 3’ flanking sequence at the 3’ end of the internal sequence and a 5’ flanking sequence at the 5’ end of the internal sequence, wherein the 3’ flanking sequence comprises a primer recognition site (e.g., “reverse complement of a different amplification primer m) plus a varied portion of the “payload” sequence), wherein each oligonucleotide of each plurality of oligonucleotides comprises a padding nucleotide sequence of a different length (e.g., first padding nucleotide sequence (“padding” sequence (Mm)) having m nucleotides in length, second padding nucleotide sequence (“padding” sequence (Mm) plus one nucleotide from the “payload” sequence) having m+1 nucleotides in length, third padding nucleotide sequence (“padding” sequence (Mm) plus two nucleotides from the “payload” sequence) having m+2 nucleotides in length, etc.); wherein the 5’ flanking sequence comprises a primer recognition site (e.g., “amplification primer sequence”) and a restriction enzyme recognition site (e.g., “recognition site for a restriction enzyme”) (see paragraph [0083]: “…the oligonucleotide sequences can may be designed to include: amplification primer sequence, recognition site for a restriction enzyme, such as a type IIS restriction enzyme, padding, payload, padding, reverse complement of the recognition site for a restriction enzyme (same or different), reverse complement of a different amplification primer sequence. The payload can be an overlapping subset of the target gene (or any arbitrary nucleic acid sequence). The payload can be padded, if desired, with m nucleotides M (Mm) to allow the generation of a uniquely complementary cohesive ends after cleavage with the restriction enzyme(s). The primers allow amplification. The recognition sites for the restriction enzyme(s) allow the primers to be cleaved off from the payload.” Also see paragraphs [0024]-[0026], [0043], [0055]-[0056] and [0061]-[0063]); b. synthesizing the at least one plurality of oligonucleotides on a solid support 
Regarding claim 45
The method according to Jacobson et al., further comprising amplifying the at least one plurality of oligonucleotides to produce a plurality of amplified oligonucleotides (see paragraphs [0008], [0055] and [0058]).
Regarding claim 46
The method according to Jacobson et al., further comprising exposing the plurality of amplified oligonucleotides to a restriction enzyme under conditions suitable to promote digestion (see paragraphs [0039] and [0056]).
Regarding claim 47
The method according to Jacobson et al., further comprising subjecting the plurality of amplified oligonucleotides to error removal prior to or after exposing the plurality of amplified oligonucleotides to a restriction enzyme under conditions suitable to promote digestion (see the whole document, e.g., paragraphs [0044]-[0048]).
Regarding claim 48
The method according to Jacobson et al., wherein the plurality of amplified oligonucleotides are contacted with a mismatch binding agent, wherein the mismatch binding agent selectively binds and cleaves double-stranded oligonucleotides comprising a mismatch (see paragraphs [0044] and [0048]).
Regarding claim 49

Regarding claim 50
The method according to Jacobson et al., wherein the padding nucleotide sequence is positioned between the primer recognition site and the restriction enzyme recognition site within the 3’ flanking sequence (see paragraph [0083]. Since any nucleotide sequence may serve as “primer recognition site”, the padding nucleotide sequence would be positioned between the primer recognition site and the restriction enzyme recognition site within the 3’ flanking sequence when a portion of the “payload” sequence is designated as the primer recognition site.).
Regarding claim 51
The method according to Jacobson et al., wherein the padding nucleotide sequence is positioned upstream of the primer recognition site within the 3’ flanking sequence (see paragraph [0083]).
Regarding claim 53
The method according to Jacobson et al., wherein the plurality of oligonucleotides comprise error-containing oligonucleotides and error-free oligonucleotides (see paragraph [0043]-[0049]).
Regarding claim 54
The method according to Jacobson et al., wherein the method further comprises sequencing the oligonucleotides isolated from step c (see paragraphs [0048], [00102] and [00116]).
Regarding claim 55
or any portion thereof), a 3’ flanking sequence at the 3’ end of the internal sequence and a 5’ flanking sequence at the 5’ end of the internal sequence, wherein the 3' flanking sequence comprises from 5’ to 3’, a restriction enzyme recognition site and a primer recognition site, and further comprises a padding nucleotide sequence (e.g., “padding” sequence (Mm) plus a varied portion of the “payload” sequence), wherein each padding nucleotide sequence has a different length (e.g., first padding nucleotide sequence (“padding” sequence (Mm)) having m nucleotides in length, second padding nucleotide sequence (“padding” sequence (Mm) plus one nucleotide from the “payload” sequence) having m+1 nucleotides in length, third padding nucleotide sequence (“padding” sequence (Mm) plus two nucleotides from the “payload” sequence) having m+2 nucleotides in length, etc.); wherein the 5’ flanking sequence comprises from 5’ to 3’, a primer recognition site and a restriction enzyme recognition site (see paragraph [0083]: “…the oligonucleotide sequences can may be designed to include: amplification primer sequence, recognition site for a restriction enzyme, such as a type IIS restriction enzyme, padding, payload, padding, reverse complement of the recognition site for a restriction enzyme (same or different), reverse complement of a different amplification primer sequence. The payload can be an overlapping subset of the target gene (or any arbitrary nucleic acid m) to allow the generation of a uniquely complementary cohesive ends after cleavage with the restriction enzyme(s). The primers allow amplification. The recognition sites for the restriction enzyme(s) allow the primers to be cleaved off from the payload.” Also see paragraphs [0024]-[0026], [0043], [0055]-[0056] and [0061]-[0063]); and wherein the redundant array comprises redundant internal sequences (see paragraphs [0009], [0029], [0032]-[0034], [0042], [0064]-[0066] and [0083]).
Regarding claim 56
The redundant array according to Jacobson et al., wherein the padding nucleotide sequence is positioned between the primer recognition site and the restriction enzyme recognition site within the 3’ flanking sequence (see paragraph [0083]. Since any nucleotide sequence may serve as “primer recognition site”, the padding nucleotide sequence would be positioned between the primer recognition site and the restriction enzyme recognition site within the 3’ flanking sequence when a portion of the “payload” sequence is designated as the primer recognition site.).
Regarding claim 57
The redundant array according to Jacobson et al., wherein the padding nucleotide sequence is positioned upstream of the primer recognition site within the 3’ flanking sequence (see paragraph [0083]).
Regarding claim 58
The redundant array according to Jacobson et al., wherein each internal sequence is represented by two sets of oligonucleotides, a second set of .
Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
9.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
10.	Claim 52 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobson et al. (WO 2013/032850 A2).
Jacobson et al. teach the method of claim 44 as discussed above. Although Jacobson et al. teach using a padding sequence of m nucleotides M (Mm) (see paragraph [0083]), Jacobson et al. do not specifically disclose that the padding nucleotide sequence is from 4 bps long to 10 bps long.  However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (see MPEP 2144.05.II).
Allowable Subject Matter
11.	Claims 59-64 are allowed.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639